• Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Angela Muse appeals the magistrate judge’s order denying her motion to dismiss the writ of continuing garnishment entered against her. The Government has filed a motion to dismiss the appeal for lack of subject matter jurisdiction. We grant the motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.